Citation Nr: 1430055	
Decision Date: 07/02/14    Archive Date: 07/10/14

DOCKET NO.  09-21 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to April 1986.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The August 2007 rating decision, in pertinent part, denied service connection for a low back disability.  In April 2008, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in May 2009, and the Veteran filed a Substantive Appeal (VA Form 9) in June 2009.  The claims file was subsequently transferred to the RO in Atlanta, Georgia.  

In October 2012, the Veteran testified before the undersigned at a travel board hearing.  A copy of the transcript has been associated with the claims file.  

In March 2013, the Board remanded this claim for additional development.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such file reveals that certain documents, including VA medical records dated from August 2010 to December 2012, are potentially relevant to the issue on appeal.  Thus, the Board has considered these electronic records in its adjudication of the Veteran's case.  


FINDING OF FACT

A low back disability was not shown within one year after discharge from service, and the competent and probative evidence fails to link the Veteran's current low back disability to service.


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met. 38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In an April 2007 letter issued prior to the rating decision on appeal, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The April 2007 letter also informed the Veteran of the evidence needed to establish a disability rating and effective date for the claims on appeal.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, VA and private medical records, VA examination reports, and the Veteran's hearing testimony.  The Board finds that the August 2013 VA examination conducted in connection with the claim is adequate because the examiner considered the relevant facts regarding the Veteran's medical history and addressed the relevant criteria regarding whether the Veteran's low back disability was due to his period of service.   

Moreover, with respect to the Veteran's October 2012 Board hearing before the undersigned Veterans Law Judge (VLJ), the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2013), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).  

The Board notes that actions requested in the prior remand have been undertaken.  Instructions pertinent to the claim being decided included obtaining any outstanding VA medical records and scheduling the Veteran for a VA examination to determine the etiology of his low back disability.  In response, the RO/AMC scheduled the Veteran for a VA examination dated in August 2013 and obtained all updated VA treatment records.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

As discussed above, the VCAA provisions have been considered and complied with.  The appellant was notified and aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran has been an active participant in the claims process by reporting for VA examinations, responding to notices, and submitting evidence and argument, including testimony at a Board hearing.  Thus, the Veteran has been provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1131, 1133 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that he has a low back disability that is due to an October 1982 in-service fall.      

Service treatment records show that in October 1982, the Veteran received treatment for low back pain when he fell on his buttocks while playing football.  He was diagnosed with rule out spinous process contusion of the back.  The examiner indicated that a questionable fracture was found to be either a congenital fusion or an extra rib, per radiology report.  A second opinion was requested, and that examiner found that there was no tenderness or pain in the low back.  The diagnosis was that of resolved low back pain.  On separation examination in April 1986, the Veteran made no complaints of his back, and his spine was found to have no abnormalities.      

Post-service medical records dated from August 1993 to August 2013 show that the Veteran received intermittent treatment for a low back disability.  In an August 1993 DuPont Confidential Health History form, the Veteran reported having joint problems.  A March 1994 letter from a private physician indicates that the Veteran was being treated for spinal-related injuries.  Additional private medical records dated in 1995 show that the Veteran received treatment for rhomboid muscle strain and right upper back muscle strain.  On VA examination in July 2007, the Veteran was diagnosed with degenerative arthritis of the cervical and lumbar spine, per x-ray findings.  

In October 2012, the Veteran testified, in pertinent part, at a travel board hearing that he had continuously experienced back problems since his discharge from service.  He reported that due to financial limitations, he had been unable to seek treatment for his back until around 1990 when he was working for DuPont and had health insurance.  He stated that prior to seeking treatment for his back, he had just been self-treating with over-the-counter medications.  

Lay statements dated in November 2012 from the Veteran's former co-workers and former spouse show that the Veteran had problems with his back during his period of employment at DuPont in the 1990's.  

On VA examination in August 2013, the Veteran reported that he had been playing football in approximately 1983 when he fell and hurt his back.  He stated that he had been asked by the doctor as to whether he wanted disability but that he had answered "no."  He had received medication, ice, and heat, but had not gotten a work profile.  He indicated that it had taken him about 5 days to return to regular duty and that the pain had persisted.  He maintained that he had continued to deal with the pain over the years.  He reported that after separation from service, he had not been receiving specific treatment for his back, but had taken over-the-counter pain medication and used ice and heat.  

After review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with degenerative joint disease of the lumbosacral spine.  He opined that it was less likely than not that the Veteran's lumbar spine disability was incurred in or caused by service.  In rendering his rationale, the examiner noted the October 1982 in-service treatment for low back pain but found that there was no evidence that the low back condition persisted, as the Veteran was not seen for it again during his period of service.  The examiner also cited the April 1986 separation examination which had revealed no abnormalities of the Veteran's skeletal system.  Indeed, the examiner determined that there were no findings suggestive of prior trauma to the Veteran's low back.  The examiner further explained that on leaving service, there was no evidence that the Veteran was being treated for low back pain.  He noted that the Veteran had worked for a chemical manufacturing company for 20 years, a job that had required the Veteran to be on his feet, and he had been able to carry out this job.  The examiner reported that x-rays of the Veteran's lumbar spine revealed mild degenerative disease in the lumbar spine at L5-S1 and to a lesser degree at L3-L4.  He concluded that these findings were compatible with age-related degenerative joint disease.      

The Board acknowledges that the Veteran received in-service treatment for rule out spinous process contusion of the back when he fell on his buttocks in October 1982.  Nevertheless, the Board notes that at no time did any of the Veteran's treating providers find that his currently diagnosed degenerative joint disease of the lumbar spine was due to his period of service.  However, the VA examiner who performed the August 2013 VA examination thoroughly reviewed the claims file, interviewed and examined the Veteran, considered the Veteran's lay statements as to onset and chronicity of disability, and provided adequate reasoning and bases for the opinion that it was less likely than not that the Veteran's low back disability was due to his period of active service.  Specifically, the examiner found that although the Veteran was treated for low back pain in service, there was no evidence that the low back condition persisted in service, and there were no current findings suggestive of prior trauma to the Veteran's low back.  The examiner further explained that on leaving service, there was no evidence that the Veteran was being treated for low back pain, and the Veteran had actually been able to work at a job for 20 years in which he was required to stand on his feet.  The examiner also reasoned that the current x-ray findings of mild degenerative changes to the lumbar spine were compatible with age-related degenerative joint disease.  For these reasons, the August 2013 VA opinion by the VA examiner is afforded great probative value.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a low back disability falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of back pain, any actual diagnosis of a low back disability requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Whether the symptoms the Veteran experienced in service or following service are in any way related to any current low back disability requires medical expertise to determine because they involve a complex medical matter.  To the extent that the Veteran believes that he has a low back disability that is due to his period of service, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinion as to the etiology of his current back disability is not competent evidence, as the nexus question involved in this case requires medical expertise to determine.  Id.  

In this regard, although the Veteran's arthritis of the lumbar spine is considered to be a disease for which presumptive service connection could potentially be warranted under 38 C.F.R. § 3.309(a), the competent evidence of record does not show that his arthritis manifested to a compensable degree within one year after discharge from service.  Indeed, the competent evidence of record indicates that the Veteran was first diagnosed with degenerative arthritis of the lumbar spine in July 2007, which is approximately 21 years after the Veteran's period of service.  The Board acknowledges the Veteran's contention that he has experienced low back pain since discharge from service.  However, as noted above, the Veteran is not competent to say that he had a diagnosis of arthritis of the lumbar spine within one year after discharge from service.  See Jandreau, 492 F.3d 1372 at 1376-77.  Therefore, service connection for arthritis on a presumptive basis under 38 C.F.R. § 3.309(a) is not warranted.   

The Board also notes that since the Veteran's arthritis of the lumbar spine is a condition explicitly recognized as chronic under 38 C.F.R. § 3.309(a), service connection based on a continuity of symptomatology can potentially be warranted under 38 C.F.R. § 3.303(b) (2013).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran is competent to attest to the fact that he has experienced low back pain continuously since discharge from service, and in this regard, the Board finds him to be credible.  However, as noted above, the Veteran is not competent to say that he continuously experienced degenerative arthritis of the lumbar spine since discharge from service, nor is he competent to make a determination that the low back pain he experienced continuously since service was related to his current degenerative arthritis of the lumbar spine.  See Jandreau, 492 F.3d at 1376-77.  However, the August 2013 VA examiner is a VA physician who possesses the necessary education, training, and expertise to provide a medical opinion.  He considered the Veteran's lay statements regarding continuity of symptomatology of back pain and determined that the Veteran's current degenerative arthritis of the lumbar spine was due to age-related changes.  Moreover, the objective evidence of record does not show that the Veteran has continuously had degenerative arthritis of the lumbar spine since discharge from service, as he was not diagnosed with degenerative arthritis of the lumbar spine until July 2007, approximately 21 years after his period of service.  Therefore, the Board finds that service connection for a low back disability based on a theory of continuity of symptomatology is not warranted.

For the reasons set forth above, the Board finds the August 2013 opinion by the August 2013 VA examiner (which was accompanied by detailed supporting rationale) to be of greater probative value than the Veteran's lay contentions regarding the etiology of his low back disability.  

In sum, the Board finds that the most competent and probative evidence fails to link the Veteran's current low back disability to service, on a presumptive basis under 38 C.F.R. § 3.309(a), and based on a theory of continuity of symptomatology under 38 C.F.R. § 3.309(b).  Accordingly, service connection for a low back disability is not warranted on any basis.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a low back disability is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


